DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.


Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive.
With regard to claim 1 and similar claims in substance, Applicant states, 
	“In the present application, as discussed in paragraph [0061] of the specification, the scene includes, for example, sky, river, sea, and grassland, which corresponds to the static image illustrating sky, river, sea, and grassland, respectively, and the subjects corresponding to the scene in the static image includes: for example, white cloud corresponding to the scene of sky, fish corresponding to the scene of river, sailing boat corresponding to the scene of sea, and horse corresponding to the scene of grassland.
	Thus, it would be obvious to a person skilled in the art that any image may correspond to a scene identifying where the image is taken and describing the 
	However, Ramanathan only relates to a system and method for effectively utilizing the empty-spaces that form on web-pages in which the empty space on a web-page is measured and the space is filled with advertisements.
	Therefore, Ramanathan only describes identifying the empty space on the webpage and is silent as to identifying a scene of a web-page (e.g., static image), as well as, adding subjects corresponding to the identified scene into the static image.”
	However, the claims do not limit how any attributes of a scene or any subject is identified to determine a dynamic model to fuse with a static image of the scene except for determining if there is no subject in the static image or the number of subjects in the static image is smaller than a predetermined value. Furthermore, nothing in the claim describes identifying where the image is taken and describing the environment shown in the image or determining what relation exists between the scene and image. Ramanathan (Paragraph 0002) is relied upon to disclose a scene of a static image with empty space of a web page and based on the presence of the empty space, filling the scene of the empty space with content.
	Applicant further states,
	“Further, the subject matter of amended claim 1 states that a dynamic model corresponding to the identified scene is selected from a dynamic model library and fused into the static image, and the dynamic model includes at least one of the objects which are movable when blown by the airflow or the objects the movement of which are representative of motions of the airflow.
That is to say, the subject matter of amended claim 1 clearly states that the added subject is a dynamic model selected from a dynamic model library, and the word “fuse” means that the dynamic model is not only added simply to the “empty” space in the image, but also is fused into the image such that the dynamic model is moving in the dynamic image when blown by the air flow or represents the motions of the airflow. With the above-claimed feature, it is possible to make the dynamic image converted from the static image more natural and reasonable to provide the unexpected result to strengthen the dynamic effect of the dynamic image.
However, the new content added as part of the solution of Ramanathan is only an advertisement, added simply to the empty space of the web-page, and cannot be 
Therefore, Applicant submits that since Ramanathan has simply disclosed adding contents to the empty space of the web-page, the combination of the cited references cannot achieve the solution of amended claim 1, which defines a specific way of selecting and fusing a proper dynamic model, corresponding to an identified scene, to the image when converting the static image into a dynamic image in response to the airflow input from the user, so as to strengthen the dynamic effect of the dynamic image.”
-	However, Ko is relied upon to disclose moving the content of Ramanathan. Ko (Paragraph 0110) discloses that a user can blow in the microphone with a detected direction of wind and playing an animation that moves web content based on the detected direction of wind. As discussed above, Ramanathan (Paragraph 0002) discloses content can be added to empty spaces of web-pages. Therefore, the combination of Ko and Ramanathan discloses a dynamic model is “fused into the image such that the dynamic model is moving in the dynamic image when blown by the air flow or represents the motions of the airflow” by allowing for a user to blow in a microphone to move web content including web content that is added to empty spaces of a web-page.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the input device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2013/0201194 A1) in view of Ramanathan (US 2010/0211467 A1).
Regarding claim 1, Ko discloses an image conversion method, comprising: receiving, by an input device (Figure 1, element MIC and paragraph 0053, mobile terminal with a microphone (MIC)), an airflow, and generating airflow information; (Paragraph 0110, detecting wind at the MIC and determining the direction of the wind)	obtaining, by a display device (Figure 1, element 130, the mobile terminal can be a device with a display), dynamic parameters according to the airflow information; (Paragraph 0110, attribute of web content set to the direction of the wind)	converting, by the display device, a static image (Paragraph 0006, web page with web content such as an image) into a dynamic image according to the dynamic parameters; (Paragraph 0110, animating the image web content based on the direction of the wind) 	and displaying, by the display device, the converted dynamic image (Figure 1, element 130 and paragraph 0017, display that displays the content).	Ko further discloses a dynamic model library stored in advance in correspondence with the scene (Paragraph 0035, database storing content).
	Ko does not clearly disclose the method further comprising identifying a scene of the static image when there is no subject in the static image or the number of the subjects in the static image is smaller than a predetermined value, selecting, as subject, a dynamic model, and fusing the selected dynamic model into the static image, the 
	Ramanathan discloses web pages can have empty space and placing content in the empty space (Paragraph 0002).	Ramanathan’s technique of filling empty space in a web page with content would have been recognized by one of ordinary skill in the art to be applicable to the animation of web content from a database on a web page based on wind input from a user of Ko and the results would have been predictable in the filling of empty space in a web page with web content from a database that can be animated based on wind input of a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Ko discloses wherein the airflow includes at least one of the airflow blown by a user, the airflow from an airflow generating device, or a natural airflow (Paragraph 0110, a user blows into the MIC).
Regarding claim 4, Ko discloses wherein the airflow information includes at least one of a magnitude of the airflow, a direction of the airflow, or a time length of the airflow (Paragraph 0110, direction of wind).
Regarding claim 5, Ko discloses wherein the static image is an image displayed by the display device (Paragraph 0006, image web content).
Regarding claim 6, Ko discloses wherein the dynamic parameters represent parameters that are needed for moving a subject in the static image when converting (Paragraph 0110, the web content is animated based on an attribute set in the direction of wind).
Regarding claim 8, Ko discloses wherein the dynamic parameters comprise at least one of direction, speed, distance, frequency, or time length of the movement of the subject (Paragraph 0110, direction).
Regarding claim 9, Ko discloses wherein converting the static image into the dynamic image according to the dynamic parameters includes moving pixels of the subject according to the dynamic parameters (Paragraph 0110, the web content is animated where it is obvious that a displayed animated image involves changing pixel values).
Regarding claim 10, Ko discloses wherein converting the static image to the dynamic image according to the dynamic parameters further comprises restoring pixels of the subject to respective original positions in the static image after displaying of the dynamic image ends (Paragraph 0103, stopping the animation can restore the content to its original state).
Regarding claim 11, Ko discloses wherein converting the static image into the dynamic image according to the dynamic parameters further includes identifying subjects in the static image (Paragraph 0096, a controller determines what content from a HTML document to animate).
Regarding claims 15 and 19, similar reasoning as discussed in claim 1 is applied. Furthermore, Ko discloses a computer that can execute a recorded program on a computer readable recording medium (Paragraph 0139)
Regarding claim 16, Ko discloses wherein the input device comprises an airflow sensor (Figure 1, element MIC and paragraph 0053, mobile terminal with a microphone (MIC)), a processor (Figure 1, element 190, controller) and a transmitter (Figure 1, element 160, an audio processor that communicatively couples the MIC to other components in the mobile terminal), wherein the airflow sensor is configured to receive an airflow and generate a corresponding sensed signal, (Paragraph 0110, detecting wind using the MIC)	the processor is configured to generate the airflow information based on the sensed signal, (Paragraph 0110, the controller detects the direction of the wind inputted into the MIC)	the transmitter is configured to transmit the airflow information to the display device (Paragraphs 0071-0072, the audio processor can transfer signals from the MIC to other components).
Regarding claim 18, Ko discloses wherein the display device comprises a receiver (Figure 1, element MIC and paragraph 0053, mobile terminal with a microphone (MIC)), a processor (Figure 1, element 190, controller) and a display (Figure 1, element 130, display unit), wherein the receiver is configured to receive the airflow information from the input device, the processor is configured to obtain a dynamic parameter from the airflow information and convert the static image to the dynamic image based on the dynamic parameter, the display is configured to display the converted dynamic image (Paragraph 0110, a user can blow into the MIC where the controller can determine the direction of the wind and generates an animation for the web content that can be played based on the direction of the wind)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2013/0201194 A1) in view of Ramanathan (US 2010/0211467 A1) and further in view of Woon Feather (US 2012/0098802 A1).
Regarding claim 2, Ko in view of Ramanathan discloses all limitations as discussed in claim 1.	Ko in view of Ramanathan does not clearly disclose transmitting, by the input device, the airflow information to the display device via a wireless transfer protocol.	Woon Feather discloses a wireless microphone that can transmit audio input to a display (Paragraph 0049).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2013/0201194 A1) in view of Ramanathan (US 2010/0211467 A1) and further in view of Akino et al. (US 2011/0194703A1).
Regarding claim 17, Ko in view of Ramanathan discloses all limitations as discussed in claim 15.	Ko in view of Ramanathan does not clearly disclose vent holes on a housing of the input device, the vent holes being arranged in an array on both sides of the input device for receiving airflow blowing from either direction.	Akino discloses a microphone with a mesh cover surrounding elements within the microphone (Figures 3A-3B and paragraph 0005).	Ko in view of Ramanathan discloses a mobile terminal with a display as well as a microphone for receiving inputs and which differed from the claimed process by the substitution of vent holes on a housing of the input device, the vent holes being arranged in an array on both sides of the input device for receiving airflow blowing from either direction. Akino discloses the substituted components of a mesh for a microphone. As a result, both Ko in view of Ramanathan and Woon Feather were known in the art to enable a person of ordinary skill in the art to receive inputs using a microphone. Ko in view of Ramanathan’s microphone in a mobile terminal could have been substituted with the microphone having a mesh cover and the results would have been predictable in the receiving of wind inputs using a microphone for animating web content. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Rose et al. (US 6,476,802 B1) discloses animation of content in a scene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHI HOANG/Primary Examiner, Art Unit 2613